 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20          PageID.1    Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HOWARD COHAN,
       Plaintiff,
                                               Case No. 2:20-cv-10973
v.
                                               Hon.
THIRD DUNKIN’ DONUTS REALTY
LLC, a Delaware limited liability
company,
       Defendant.                          /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

      Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by Third Dunkin’ Donuts Realty LLC based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R.

Part 36:

                          JURISDICTION AND VENUE

      1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.




                                          1
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20            PageID.2    Page 2 of 9



       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                              PARTIES

       3.     Plaintiff is a resident of Palm Beach County, Florida.

       4.     Defendant is a Delaware limited liability company with its registered

office located at 40600 Ann Arbor Rd E, Ste 201, Plymouth, MI 48170.

       5.     Upon information and belief, Defendant owns or operates “Dunkin

Donuts” whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                             FACTUAL ALLEGATIONS

       6.     Plaintiff incorporates the above paragraphs by reference.

       7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb.




                                               2
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20           PageID.3    Page 3 of 9



      8.     At the time of Plaintiff’s initial visit to Dunkin Donuts (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.

      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to the Detroit metro area about 4-5 times per

year to visit friends and shop, and will be in the area again between August 11 and

13, 2020.

      11.    When Plaintiff visits Michigan, he spends time in the Metro Detroit

Area (particularly the areas in or near southern Oakland County) to take advantage

of the numerous hotels, restaurants, and stores in the area.

      12.    Plaintiff encountered barriers to access at the Facility, which denied

him full and equal access and enjoyment of the services, goods and amenities.

      13.    Plaintiff is a customer of Defendant and would return to the Facility in

August if Defendant modifies the Facility and its policies and practices to

accommodate individuals who have physical disabilities, but he is deterred from

returning due to the barriers and discriminatory effects of Defendant’s policies and

procedures at the Facility.




                                           3
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20            PageID.4     Page 4 of 9



       14.    Plaintiff also acts as a tester by inspecting Facilities for accessibility

to advance the purpose of the ADA, the civil rights of disabled individuals, and to

be certain that he can enjoy the same options and privileges to patronize places of

public accommodation as non-disabled individuals without worrying about

accessibility issues.

       15.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

       16.    Plaintiff incorporates the above paragraphs by reference.

       17.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       18.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.




                                            4
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20              PageID.5    Page 5 of 9



                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

      19.        Plaintiff incorporates the above paragraphs by reference.

      20.        Dunkin Donuts is a place of public accommodation covered by Title

III of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

      21.        Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

      22.        The Department of Justice has published regulations that adopted the

2010 ADA Standards for Accessible Design (the “Standards”), which set the

minimum requirements for public accommodations to be accessible and free of

architectural barriers.

      23.        Architectural barriers exist that denied Plaintiff full and equal access

to the goods and services Defendant offers to non-disabled individuals.

      24.        Plaintiff personally encountered architectural barriers on two

occasions, October 19, 2018, and May 22, 2019, at the Facility located at 29285

Southfield Rd, Southfield, MI 48076:

            a.   Restroom:



                                              5
Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20          PageID.6    Page 6 of 9



              i.   Providing a gate or door with a continuous opening pressure of

                   greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                   404.2.9 and 309.4 of the Standards.

             ii.   Not providing operable parts that are functional or are in the

                   proper reach ranges as required by sections 309, 309.1, 309.2,

                   309.3, 309.4 and 308 of the Standards

            iii.   Not providing the proper insulation or protection for plumbing

                   or other sharp or abrasive objects under a sink or countertop as

                   required by sections 606 and 606.5 of the Standards.

             iv.   Providing grab bars of improper horizontal length or spacing as

                   required along the rear or side wall as required by sections 604,

                   604.5, 604.5.1 and 604.5.2 of the Standards.

             v.    Not providing grab bars between 33 inches minimum and 36

                   inches maximum above the finished floor as measured to the

                   top of the gripping surface as required by sections 609, 609.4

                   and 609.7 of the Standards.

             vi.   Not providing toilet paper dispensers in the proper position in

                   front of the water closet or at the correct height above the




                                         6
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20               PageID.7    Page 7 of 9



                           finished floor as required by sections 604, 604.7 and 309.4 of

                           the Standards.

                   vii.    Not providing a mirror above lavatories or countertops at the

                           proper height above the finished floor as required by sections

                           603 and 603.3 of the Standards.

                   viii.   Not providing flush controls located on the open side of the

                           water closet as required by sections 309, 309.4, 604 and 604.6

                           of the Standards.

            b.   Parking:

                     i. Not providing a sign for disabled parking or van disabled

                           parking as required by sections 502 and 502.6 of the Standards.

      25.        These barriers cause Plaintiff difficulty in safely using each element

of the Facility, requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

      26.        Upon information and belief, Defendant has failed to remove some or

all of the barriers and violations at the Facility.

      27.        Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).


                                                 7
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20            PageID.8    Page 8 of 9



       28.    Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods

and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       29.    Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at the Facility due to the barriers and other violations listed in this

Complaint.

       30.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       31.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.




                                            8
 Case 4:20-cv-10973-MFL-MJH ECF No. 1 filed 04/20/20           PageID.9    Page 9 of 9



                               RELIEF REQUESTED

WHEREFORE, plaintiff respectfully requests that this Court:

A.     declare that the Facility identified in this Complaint is in violation of the

ADA;

B.     enter an Order requiring Defendant make the Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the

ADA;

C.     enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

D.     award plaintiff attorney fees, costs (including, but not limited to court costs

and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

E.     grant any other such relief as the Court deems just and proper.




Dated: April 20, 2020




                                           9
